Citation Nr: 0508263	
Decision Date: 03/21/05    Archive Date: 03/30/05

DOCKET NO.  04-01 008	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Byers, Associate Counsel




INTRODUCTION

The veteran's DD Form 214 shows active service from June 1955 
to April 1974, and a period of prior active service for one 
year, five months, and twenty-three days.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  Subsequently, the case was 
transferred to the RO in Montgomery, Alabama.  At present, 
the veteran's case is before the Board for appellate review.

In a statement from the veteran dated in June 2004 and which 
was filed along with the substantive appeal, he requested 
consideration of a claim for an earlier effective date for 
his increased rating for tinnitus.  However, the only issue 
currently before the Board is that set forth on the title 
page of this decision.  Accordingly, this matter is referred 
to the RO for appropriate action.


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the issue 
addressed in this decision.

2.  The veteran has Level I hearing acuity in the right ear, 
and Level I hearing acuity in the left ear.  




CONCLUSION OF LAW

The criteria for the assignment of a compensable rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.85-4.86, 
Tables VI, VI A and VII, Diagnostic Code 6100 (2004).      


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), see 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), VA first has a duty to notify the appellant and the 
accredited representative of any information and evidence 
necessary to substantiate his/her claims for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002).  In 
August 2001, VA issued regulations to implement the VCAA.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have not been satisfied, the regulatory provisions likewise 
are not satisfied.  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); and 
VAOPGCPREC 7-2004.

In this case, for the reasons set forth below, the VA has 
complied with the VCAA, as well as the implementing 
regulations, in reference to the issues addressed in this 
decision.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to show his entitlement to 
increased rating via rating decision dated May 2003; 
statement of the case issued December 2003; and RO letters 
issue November 2003 and December 2003.  In addition, the 
November 2003 and December 2003 RO letters, and the December 
2003 Statement of the Case (SOC) also provided the veteran 
with specific information concerning the VCAA.  Thus, no 
further notices are required.  See Quartuccio, supra.  

In this regard, the Board notes the initial AOJ decision was 
made before December 2003, the date the last VCAA 
notification was sent to the veteran.  However, in reviewing 
the AOJ determinations on appeal, the Board is required to 
review the evidence of record on a de novo basis and without 
providing any deference to the AOJ's decision.  As provided 
by 38 U.S.C.A. § 7104(a) (West 2002), all questions in a 
matter which under 38 U.S.C.A. § 511(a) (West 2002) are 
subject to decision by the Secretary shall be subject to one 
review on appeal to the Secretary, and such final decisions 
are made by the Board.  Because the Board makes the final 
decision on behalf of the Secretary with respect to claims 
for veterans benefits, it is entirely appropriate for the 
Board to consider whether the failure to provide a pre-AOJ 
initial adjudication notice constitutes harmless error, 
especially since an AOJ determination that is "affirmed" by 
the Board is subsumed by the appellate decision and becomes 
the single and sole decision of the Secretary in the matter 
under consideration.  See 38 C.F.R. § 20.1104 (2004).  There 
simply is no "adverse determination" for the appellant to 
overcome.  Similarly, a claimant is not compelled under 
38 U.S.C.A. § 5108 (West 2002) to proffer new and material 
evidence simply because an AOJ decision is appealed to the 
Board.  Rather, it is only after a decision of either the AOJ 
or the Board becomes final that a claimant has to surmount 
the reopening hurdle.  

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c).  In this case, all 
identified and available evidence has been obtained, 
including all relevant treatment records and examination 
reports.  Thus, the Board finds that no additional evidence, 
which may aid the veteran's claims or might be pertinent to 
the bases of the claims, has been submitted, identified or 
remains outstanding, and the duty to assist requirement has 
been satisfied.  See Quartuccio, supra.

The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claim for 
increased rating and to respond to VA notices.  Although the 
VA notices that were provided to the appellant do not contain 
the "fourth element" per se, the Board finds that the 
appellant was otherwise fully notified of the need to give to 
VA any evidence pertaining to his claim.  By the 
informational letters, and the statement of the case, VA 
satisfied the fourth element of the notice requirements.  
Therefore, to decide the appeal regarding the veteran's claim 
discussed herein would not be prejudicial error to the 
claimant.  See VAOPGCPREC 7-2004.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice have 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  See VAOPGCPREC 7-2004.  

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disabilities 
affect the ability to function under the ordinary conditions 
of daily life, including employment, by comparing the 
symptomatology with the criteria set forth in the VA Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.10 (2004).  Where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2004).

The current version of the Rating Schedule provides a table 
for rating purposes (Table VI) to determine a Roman numeral 
designation (I through XI) for hearing impairment, 
established by a state-licensed audiologist including a 
controlled speech discrimination test (Maryland CNC), and 
based upon a combination of the percent of speech 
discrimination and the puretone threshold average which is 
the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  See 38 C.F.R. § 4.85 (as 
effective as of June 10, 1999).  Table VII is used to 
determine the percentage evaluation by combining the Roman 
numeral designations for hearing impairment of each ear.  The 
horizontal row represents the ear having the poorer hearing 
and the vertical column represents the ear having the better 
hearing.  Id.

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VI A, whichever results in the higher numeral.  
Each ear will be evaluated separately.  See 38 C.F.R. § 
4.86(a) (as effective as of June 10, 1999).

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VI A, 
whichever results in the higher numeral.  See 38 C.F.R. § 
4.86(b) (as effective as of June 10, 1999).

The assignment of disability ratings for hearing impairment 
is derived by the mechanical application of the Rating 
Schedule to the numeric designations assigned after 
audiometry evaluations are rendered.  Lendenmann v. Principi, 
3 Vet. App. 345 (1992).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2003).  In Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the United States Court of Appeals for 
Veterans Claims (Court) held that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail." To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996) (citing Gilbert, at 54).

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence).  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

Service connection was granted and a noncompensable 
evaluation was assigned for bilateral hearing loss in May 
1992.

In the VA examination in March 1992, the veteran's pure tone 
thresholds, in decibels, for the right ear were 10, 5, 15, 
25, 55, and for the left ear were 15, 10, 15, 55, 75, both 
measured at 500, 1000, 2000, 3000, and 4000 Hertz, 
respectively.  The average pure tone threshold at 1000, 2000, 
3000, and 4000 hertz was 25 decibels in the right ear, and 39 
decibels in the left ear.  His speech discrimination was 96 
percent for the right ear, and 96 percent for the left ear.  

Per the letter dated June 2003 the veteran states that most 
of the April 2003 audio examination was only a speech 
recognition test, and that the audio examination is therefore 
insufficient.  However, the Board notes that the audio 
examination results include both the speech recognition 
results and pure tone thresholds.  As hearing loss ratings 
are based on a comparison of the speech recognition results 
and the pure tone thresholds, the Board finds that the audio 
examination administered in April 2003 is sufficient for 
rating purposes.

At the time of VA examination in April 2003, the veteran's 
pure tone thresholds, in decibels, for the right ear were 10, 
15, 15, 55, 65 and for the left ear were 20, 20, 30, 65, 75, 
both measured at 500, 1000, 2000, 3000, and 4000 Hertz, 
respectively.  The average pure tone threshold at 1000, 2000, 
3000, and 4000 hertz was 38 decibels in the right ear, and 48 
decibels in the left ear.  His speech discrimination was 92 
percent for the right ear, and 92 percent for the left ear. 

These results confirm that, under the criteria for evaluating 
hearing impairment, the veteran had Level I hearing acuity in 
the right ear, and Level I hearing acuity in the left ear.  
See 38 C.F.R. §§ 4.85- 4.87, Table VI (as effective prior to 
June 10, 1999).  Under the applicable schedular criteria, a 
noncompensable evaluation was assigned for the degree of 
impairment demonstrated.  See 38 C.F.R. §§ 4.85-4.87, 
Diagnostic Code 6100 (as effective prior to June 10, 1999).  

Applying the foregoing criteria to the facts in this case, 
the Board finds that the veteran's bilateral hearing loss was 
properly assigned a noncompensable evaluation, under the 
criteria for hearing impairment.  Additionally, the Board has 
considered the application of 38 C.F.R. § 4.86(b) (2004) 
[exceptional patterns of hearing impairment].  However, the 
veteran's hearing loss does not meet the criteria under that 
section.

The Board has considered the veteran's contentions that his 
current level of hearing disability warrants an increased 
evaluation.  However, it is clear from the evidence of record 
that he has not shown that his service-connected bilateral 
hearing loss has increased to a level greater than that 
encompassed by a noncompensable rating under the criteria for 
hearing impairment disabilities.  The veteran's contentions 
alone cannot establish entitlement to a compensable 
evaluation for defective hearing because "disability ratings 
for hearing impairment are derived by a mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered."  See Lendenmann, supra.  Here, a mechanical 
application of the Rating Schedule establishes a 
noncompensable disability evaluation under Diagnostic Code 
6100 (2004).  Hence, as the preponderance of the evidence is 
against the veteran's claim for a compensable rating for 
bilateral hearing loss, the veteran's claim must be denied.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2004) have been 
considered whether or not they were raised by the appellant 
as required by the decision reached in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991).  The Board has 
considered whether an extra-schedular evaluation pursuant to 
the provisions of 38 C.F.R. § 3.321(b)(1) (2004) is 
warranted.  In the instant case, however, there has been no 
showing that the veteran's bilateral hearing loss alone has 
caused marked interference with employment (i.e., beyond that 
contemplated in the currently assigned evaluation) or the 
need for frequent periods of hospitalization, or have 
otherwise rendered impracticable the application of the 
regular schedular standards.  In essence, the Board finds 
that no evidence currently of record showing that there is an 
exceptional or unusual disability picture in this case, which 
renders impracticable the application of the regular 
schedular standards.

With respect to the disability at issue, the applicable 
rating criteria contemplate higher ratings.  However, the 
Board has not found the disability under consideration to be 
of such severity as to warrant assignment of a higher rating 
on a schedular basis other than that indicated above.  
Likewise then, referral for consideration for extra-schedular 
evaluations is not warranted here.  See Bagwell v. Brown, 9 
Vet. App. 237, 239 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).




ORDER

A compensable rating for bilateral hearing loss is denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


